DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US 2020/0153342; “Takahashi”).
Regarding claim 1, Takahashi teaches a waveform generator (figure 1) comprising:
a switch (Q1);
a transformer (20) having a primary side circuit (21-22) and a secondary side circuit (26), the primary side circuit having a first terminal (25) arranged to be conductively coupled to a DC voltage source (10), and a second terminal (lower terminal of 21) conductively coupled to the switch (Q1); and
a controller (40) arranged to supply a drive signal (from 70) to the switch (Q1) for switching the switch between on and off states,

As for claim 2, Takahashi teaches wherein the controller is arranged to adjust the frequency of the drive signal while a voltage level of the DC voltage source remains substantially constant (This would be the case when power controller 60 is operating according to a constant value at detector 16, and a changing value at detector 36. Para. [0059]).
Regarding claim 3, Takahashi teaches wherein the controller is arranged to adjust the frequency of the drive signal in response to a change in a voltage level of the DC voltage source (This would be the case when power controller 60 is operating according to a changing value at detector 16. Para. [0059]).
Regarding claim 4, Takahashi teaches wherein the controller is arranged to adjust the frequency of the drive signal by increasing the frequency of the drive signal as the voltage level of the DC voltage source increases, and by decreasing the frequency of the drive signal as the voltage level of the DC voltage source decreases (See relationship between power and frequency in figure 10).
As for claim 5, Takahashi teaches wherein the controller (40) is arranged to adjust the frequency of the drive signal as the voltage level of the DC voltage source changes so as to substantially maintain the duty cycle of the waveform generated by the waveform generator at a constant value (As seen in figure 13B, as the switching frequency changes, the duty cycle remains a constant value.).

the controller is arranged to determine a frequency of the drive signal to be supplied to the switch based on the voltage level of the DC voltage source (para. [0075]) so as to substantially maintain the duty cycle of the waveform generated by the waveform generator at a constant value (As seen in figure 13B, as the switching frequency changes, the duty cycle remains a constant value.).
As for claim 12, Takahashi teaches wherein the controller is arranged to access a data store comprising a plurality of predetermined frequency values for the drive signal, and the controller is arranged to adjust the frequency of the drive signal according to one of the plurality of predetermined frequency values (Para. [0075] teaches adjusting the switching frequency according to measured values of Vin and P.).
As for claim 13, Takahashi teaches wherein the data store comprises the plurality of predetermined frequency values and a plurality of voltage levels, each of the voltage levels corresponding to one of the predetermined frequency values, and the controller is arranged to receive the voltage level of the DC voltage source and select a predetermined frequency value that corresponds to the voltage level of the DC voltage source (Para. [0075] teaches adjusting the switching frequency according to measured values of Vin and P).
Regarding claim 14, Takahashi teaches wherein the controller is arranged to adjust the frequency of the drive signal as the voltage level of the DC voltage source 
each of the plurality of predetermined frequency values is selected so that, when the DC voltage source is at an associated voltage level, the drive signal with the predetermined frequency value is supplied to the switch (para. [0075]), and as such the duty cycle of the waveform generated by the waveform generator is substantially equal to the constant value (As seen in figure 13B, as the switching frequency changes, the duty cycle remains a constant value).
Regarding claim 15, Takahashi teaches wherein the controller is arranged to access a data store comprising parameters for a function that defines a relationship between a voltage level of the DC voltage source and a drive frequency to be supplied to the switch (para. [0075]) to achieve a particular duty cycle (As seen in figure 13B, as the switching frequency changes, the duty cycle remains a constant value),
the controller is operable to use a voltage level of the DC voltage source and obtained parameters for the function so as to determine the drive frequency required to be supplied to the switch (para. [0075]) so as to achieve the particular duty cycle (As seen in figure 13B, as the switching frequency changes, the duty cycle remains a constant value).
As for claim 16, Takahashi teaches wherein the controller (40) is arranged to adjust the frequency of the drive signal as the DC voltage source is at a first voltage level so as to generate a waveform having a predetermined peak voltage (The switching 
As for claim 17, Takahashi teaches wherein the controller is arranged to determine the duty cycle of the waveform having the predetermined peak voltage, and the controller is arranged to adjust the frequency of the drive signal as the DC voltage source is at a second voltage level so as to generate a waveform having the determined duty cycle (As seen in figure 13B, as the switching frequency changes, the duty cycle remains a constant value).
As for claim 18, Takahashi teaches wherein for each of a plurality of other voltage levels of the DC voltage source, the controller is arranged to adjust the frequency of the drive signal (para. [0075]) so as to adjust the generated waveform to have the same duty cycle as a predetermined duty cycle (As seen in figure 13B, as the switching frequency changes, the duty cycle remains a constant value).
Regarding claim 19, Takahashi teaches wherein the switch (Q1) is a voltage dependent switch, and optionally a Field Effect Transistor (para. [0051]),
the transformer (20) is conductively coupled to a drain of the FET (Q1), and
a gate of the FET is arranged to receive the drive signal (from controller 40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Brinlee (US 2014/0091718; reference of record).
Regarding claim 21, Takahashi teaches the waveform generator as claimed in claim 1, as detailed above, but fails to teach wherein: the waveform generator is configured to generate two waveforms of opposite polarity so as to provide a voltage gain across a load, the primary side circuit comprises a first inductor, the secondary side circuit comprises a second inductor inductively coupled to the first inductor, a first output region conductively coupled to the load, and a second output region conductively coupled to the load, the first inductor is arranged to be conductively coupled to the first output region so as to supply a first of the two waveforms to the load, and the second inductor is arranged to be conductively coupled to the second output region so as to supply a second of the two waveforms to the load.
Brinlee teaches a waveform generator (figure 2) configured to generate two waveforms of opposite polarity (through Ns1, Ns2) so as to provide a voltage gain across a load (215), a primary side circuit (Np) comprises a first inductor, a secondary side circuit (Ns1, Ns2) comprises a second inductor inductively coupled to the first inductor, a first output region (Ns1) conductively coupled to the load, and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general secondary winding of Takahashi with the secondary winding structure of Brinlee because such a modification would have been merely a replacement with a well-known transformer secondary winding circuit structure.


Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Takahashi, fails to teach:
“wherein the received voltage level of the DC voltage source is determined based on a desired field strength of an oscillating electric field generated by the waveform.”, as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon teaches a waveform generator, comprising: switches, transformers, controllers, and amplitude/duty controls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 25, 2022